Name: 2010/763/EU: Council Decision of 6Ã December 2010 on the conclusion of a Fisheries Partnership Agreement between the European Union and Solomon Islands
 Type: Decision
 Subject Matter: fisheries;  economic policy;  Asia and Oceania;  European construction;  environmental policy
 Date Published: 2010-12-09

 9.12.2010 EN Official Journal of the European Union L 324/48 COUNCIL DECISION of 6 December 2010 on the conclusion of a Fisheries Partnership Agreement between the European Union and Solomon Islands (2010/763/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the Commission, Having regard to the consent of the European Parliament, Whereas: (1) On the basis of the Council Decision of 22 September 2009 authorising the Commission to open negotiations on behalf of the Community with a view to concluding a Fisheries Partnership Agreement with Solomon Islands, the Community has negotiated with Solomon Islands a Fisheries Partnership Agreement providing EU vessels with fishing opportunities in the waters over which Solomon Islands has sovereignty or jurisdiction in respect of fisheries. (2) As a result of those negotiations, a new Fisheries Partnership Agreement was initialled on 26 September 2009. (3) By Council Decision No 2010/397/EU of 3 June 2010 (1), the Fisheries Partnership Agreement between the European Union and Solomon Islands has been signed and provisionally applied since 9 October 2009. (4) The Agreement should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Fisheries Partnership Agreement between the European Union and Solomon Islands is hereby approved (2). Article 2 The President of the Council shall designate the person(s) empowered to proceed, on behalf of the Union, to the notification provided for in Article 18 of the Agreement, in order to express the consent of the Union to be bound by the Agreement (3). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 6 December 2010. For the Council The President J. MILQUET (1) OJ L 190, 22.7.2010, p. 1. (2) The text of the Agreement has been published in OJ L 190, 22.7.2010, p. 3, together with the decision on signature. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.